County Purchases — Price Lists — Sealed Bids Under 69 O.S. 45.2 [69-45.2] (1961), the Board of County Commissioners can purchase material from any bidder submitting bids, provided he will furnish the material on the list of a price not greater than the lowest price filed with them and set forth on the respective lists approved and adopted by the Commissioners on purchases of material of $1,500 or less. Materials costing in excess of $1,500 must be made upon sealed bids and purchased from the lowest and best bidder.  The Attorney General is in receipt of your letter of July 1, 1968, wherein you state: "The County Commissioners of Alfalfa County have requested me to secure an opinion in regard to the interpretation of Title 69 O.S. 45.2 [69-45.2].  "The specific question involves an interpretation of the bidding portions of the statute. It has been a practice of the Commissioners of Alfalfa County to secure bids as provided by law and take these bids and make a list of the low bid on each item. This list is then furnished to the various bidders as the maximum price which will be paid for these items." And inquire, "Should the material be purchased from the bidder bidding the lowest price on that specific item or can the Commissioners purchase material from any of the bidders submitting bids providing that they will furnish material according to the maximum price schedule submitted to them?" 69 O.S. 45.2 [69-45.2] (1961), provides: "The Oklahoma State Highway Commission and the boards of county commissioners of the several counties of the State are hereby authorized and directed to request a price list with complete descriptions and specifications of any and all highway construction or maintenance machinery or equipment, and corrugated metal or concrete pipe culverts, which may be offered for sale to or acquired by the Department of Highways or the boards of county commissioners.  "The State Highway Commission and the boards of county commissioners shall examine such equipment or machinery to determine whether or not the same meets necessary requirements and specifications, and shall each make complete lists of the equipment and machinery approved by them and the maximum prices at which such equipment and machinery may be purchased. The lists shall include a complete description, including the specifications, of each item of equipment and machinery. Provided, if at any time there shall be any change of specifications or prices by a manufacturer, or in the event the State Highway Commission or the boards of county commissioners, or any of them, should desire to add other items of machinery or equipment, such lists shall be revised to include such changed specifications and prices, and such additional equipment or machinery.  "The Department of Highways and the respective boards of county commissioners shall purchase all highway construction and maintenance equipment and machinery corrugated metal or concrete pipe culverts from the list so provided, and may purchase any item thereof contained on said list at a price not greater than the price filed with them and set forth on the respective lists approved and adopted by them. Provided, however, that all purchases in excess of Fifteen Hundred Dollars ($1,500.00), made under the provisions of this Act shall be made upon sealed bids and from the lowest and best bidder. Nothing contained herein shall be construed to prohibit any rental-purchase agreement now authorized by law." It is the opinion of the Attorney General that your question be answered in the following manner: The Board of County Commissioners can purchase material from any of the bidders submitting bids, provided such bidder will furnish material on said list at a price not greater than the lowest price filed with them and set forth on the respective lists approved and adopted by them on purchases of material of $1,000.00 or less. Purchases of materials in excess of $1,500.00 must be made upon sealed bids and from the lowest and best bidder and such purchases may not be split to avoid competitive bidding.  (W. J. Monroe)